DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The three (3) terminal disclaimer filed on December 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 8,277,015; U.S. Pat. 9,113,645 and U.S. Pat. 9,523,062, have been reviewed and is accepted.  The terminal disclaimers have been recorded.
Response to Amendment
The amendment to claims 5, 10, 15, 16, 17, 18, 25, 26, 27, 28, 32 and 37, submitted December 16, 2021 is acknowledged and entered. 
Applicant’s arguments, see page 8, filed December 16, 2021, with respect to the rejection of  claims 5, 16, 17, 18, 25, 26, 27, 28, 32 and 37 under 35 USC 112(b) have been fully considered and are persuasive in view of the amendment to the claims and arguments presented.  The rejection of claims 5, 16, 17, 18, 25, 26, 27, 28, 32 and 37 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see page 8, filed December 16, 2021, with respect to the rejection of claims 1, 2, 3, 4, 5, 7, 21, 22, 23, 27 30, 34, 35 and 36 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 9, 12, 13, 14, 18, 19, 20, 21, 22 and 23 of U.S. Patent No. 8,227,015, have been fully considered and are persuasive in view of the acceptance of the Terminal Disclaimer received 
Applicant’s arguments, see page 8, filed December 16, 2021, with respect to the rejection of claims 1, 3, 5, 7, 8,9, 11, 15, 24, 27, 29, 30, 31, 33 and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 8, 9, 10, 12, 15, 16, 17, 18, 20, 21, 22, 2, 24, 26, 28 and 31 of U.S. Patent No. 9,113,645, have been fully considered and are persuasive in view of the acceptance of the Terminal Disclaimer received December 16,2021.  The rejection of claims  1, 3, 5, 7, 8,9, 11, 15, 24, 27, 29, 30, 31, 33 and 37 based on nonstatutory double patenting has been withdrawn. 
Applicant’s arguments, see page 8, filed December 16, 2021, with respect to the rejection of claims 1, 7, 8, 9, 10 and 19 - 22 on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 of U.S. Patent No. 9,523,062, have been fully considered and are persuasive in view of the acceptance of the Terminal Disclaimer received December 16,2021.  The rejection of claims  1, 7, 8, 9, 10 and 19 – 22 based on nonstatutory double patenting has been withdrawn. 
Allowable Subject Matter
Claims 1 – 37 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on December 16, 2021 and the arguments therein. The Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YATE' K CUTLIFF/
Primary Examiner, Art Unit 1622